Case 1:17-cv-00090-SPW-TJC Document 101 Filed 05/29/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

KRISTOFER MIKAL WRIGHT,
CV 17-90-BLG-SPW

Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
YELLOWSTONE DEPUTY MIKE AND RECOMMENDATIONS

LINDER, CORRECTIONAL
OFFICER MUNTER, CHRISTOPHER
CARUSO, SAM BOFTO, TAMARA
OWENS, JANET GRIFFIN,
VANESSA READY, and VICTORIA
SCOTT,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
April 22, 2020. (Doc. 97). The Magistrate recommended the Court grant the
Defendants’ motions for summary judgment. (Doc. 97 at 21-21). On May 7,
2020, it came to the Magistrate’s attention that Plaintiff Kristofer Mikal Wright’s
address had changed and he had not received the Magistrate’s Findings and
Recommendations. (Doc. 98). The Magistrate entered an order on May 7, 2020,
extending the time to object an additional fourteen days. (Doc. 99).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and

1
Case 1:17-cv-00090-SPW-TJC Document 101 Filed 05/29/20 Page 2 of 3

Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 97) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:

1. Defendants’ Caruso, Ready, Scott, and Owens’ First Motion for Summary
Judgment (Doc. 55) is GRANTED.

2. Defendant Linder’s Motion for Summary Judgment (Doc. 66) is
GRANTED.

3. Defendant Bofto’s Motion for Summary Judgment (Doc. 73) is
GRANTED.

4. Officer Munter’s Motion for Summary Judgment (Doc. 76) is
GRANTED.

5. The Clerk is directed to enter judgment and close this matter.
Case 1:17-cv-00090-SPW-TJC Document 101 Filed 05/29/20 Page 3 of 3

6. The Clerk of Court is also directed to have the docket reflect that the
Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision would not be taken in good faith.

   

DATED this ..7 day of May, 2020.

    

 

SUSAN P. WATTERS
United States District Judge
